Citation Nr: 1040159	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 
1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  
				
In September 2008 and November 2009 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and that appellate review may proceed.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only depression.  However, 
the Court of Appeals for Veterans Claims has recently held that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  While a claimant must describe the nature of the 
disability for which he is seeking benefits, his identification 
of the benefit sought does not require any technical precision.  
See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  As 
such, the claim on appeal has been recharacterized to include any 
psychiatric disorder.

In the Board's last remand, it was noted that the issues 
of entitlement to service connection for leg disabilities 
and erectile dysfunction, both as secondary to the 
Veteran's back disability, had been raised.  Additionally, 
in a January 2008 letter, an issue regarding the Veteran's 
pension was raised.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

FINDING OF FACT

The Veteran's psychiatric disorder was incurred in service and 
has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's psychiatric 
disorder have been met.  38 U.S.C.A. §§101(24), 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection his psychiatric disorder; a decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service.  

The establishment of service connection for posttraumatic stress 
disorder (PTSD) requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
issue of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 
12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).  

In this case, the Veteran seeks service connection for depression 
as secondary to his back problems.  Initially, the Board notes 
that regardless of the Veteran's characterization of the claim, 
all possible theories of service connection must be considered.  
See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).   

In November 2009 the Board granted service connection for the 
Veteran's back disorder and remanded the psychiatric claim for a 
VA examination to determine whether there was any link between 
the newly-service connected back disability and the Veteran's 
psychiatric problems.  A VA examination was conducted in December 
2009.  The examiner diagnosed the Veteran not only with recurrent 
major depressive disorder, but also with posttraumatic stress 
disorder (PTSD).  As such, a current diagnosis has been 
established.  

Further, while the examiner was unable to determine whether a 
relationship exists between the psychiatric and back disorders as 
requested, the examiner did conclude that "the current diagnosis 
of PTSD is most likely caused by or a result of the Veteran's 
traumatogenic incidents while in the military."  The examiner 
identified an incident that occurred in May 1965 as having 
"induced the initial onset of the disorder," and a September 
1965 incident as having further contributed to the Veteran's 
PTSD.  The Veteran reported that in May 1965 during training he 
was ordered to climb a 40 foot pole that was known to be 
hazardous.  The Veteran complied and then fell from the pole and 
suffered serious injuries.  He reported that in September 1965 he 
was attacked while sleeping in his bunk by unknown assailants.  

On review of the Veteran's service treatment records, the Board 
finds both of these incidents to be clearly documented.  On entry 
into service, the Veteran was found to have no psychiatric 
abnormalities.  Subsequent records show that on May 5, 1965 the 
Veteran fell 40 feet from a pole.  He was found unconscious on 
impact and suffered injuries to the knee, back, and pelvis.  A 
treatment record from September 15, 1965 documents a cerebral 
concussion.  It shows that the Veteran alleged he was attacked 
while asleep in the barracks, that the assailants were unknown, 
and that he improved on his own.

Given this evidence, the Board finds that a positive nexus has 
been established and the military stressors that incited the 
Veteran's current condition are corroborated.  The claims file 
contains no negative nexus evidence.  The Veteran's post-service 
treatment records have been thoroughly reviewed but offer no 
additional information on the etiology of the Veteran's 
psychiatric disorders.  As such, service connection for the 
Veteran's PTSD is warranted.


ORDER

Service connection for the Veteran's psychiatric disorder is 
granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


